t c memo united_states tax_court arthur bruce and linda lee coppin petitioners v commissioner of internal revenue respondent docket nos filed date arthur bruce and linda lee coppin pro sese j robert cuatto for respondent memorandum findings_of_fact and opinion halpern judge by notices of deficiency respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for taxable calendar years and the deficiencies for both years involve various employee business deductions that respondent disallowed 1the cases were consolidated by order of the court dated date unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioners resided in arizona when they filed the petition during and until date arthur bruce coppin petitioner was a case initiation clerk at the u s bankruptcy court for the central district of california responsible for fully supporting the clerk’s office in all areas of operations such as case administration case closing intake and records petitioner performed those duties at the bankruptcy court petitioners’ and federal_income_tax returns for and petitioners jointly filed form sec_1040 u s individual_income_tax_return for those years petitioners had gross_income of dollar_figure and dollar_figure on form sec_2106 employee business_expenses submitted with their schedules a itemized_deductions petitioners claimed the following deductions description dollar_figure dollar_figure vehicle expenses parking fees tolls and transportation_expenses travel_expenses while away_from_home_overnight other business_expenses meal and entertainment_expenses total1 1because of rounding the sum of the deductions appears to exceed the total big_number big_number big_number big_number big_number big_number big_number opinion i preliminary matters a the 14-day rule at trial petitioner sought to introduce into evidence exhibits not stipulated we sustained respondent’s objections to of them on the ground that petitioner had failed to comply with our standing_pretrial_order which states that any documents or materials that a party expects to use at trial but which are not stipulated must be identified in writing and exchanged by the parties at least days before the first day of the trial session the order states that we may refuse to receive any document or material not so stipulated or exchanged petitioner argues that he was first notified of that 14-day rule on date at a meeting with respondent’s counsel fewer than days before trial in these cases yet we sent petitioner two copies of our standing_pretrial_order one for each docket dated date and petitioner never suggested--and does not suggest--that he did not receive them he thus had more than adequate notice his argument is without merit b petitioner’s right to testify on brief petitioner states that we denied not only his submission of evidence but also any testimony based upon that evidence petitioner avers this severely prejudiced any outcome of the trial at trial moments before petitioner took the stand we expressly told him i again tell you that you are free to testify in support of your claims once he had taken the stand we said again now this is the time for you to testify in support of your case at no time did we suggest that our refusal to accept proffered written evidence in any way restricted the scope of his testimony and petitioner said nothing to imply that he thought his right to testify was in any way limited further we asked petitioner more than once after he testified whether he had any other evidence he wanted to present he responded i believe i have presented my case sir therefore we deny that petitioner suffered any prejudice c petitioner’s employment status petitioner insists that he was not a federal employee but rather was an at will employee petitioner seems to believe that the former is entitled to receive compensation_for certain job expenses and may receive an official expense account but that the latter is not so entitled without accepting petitioner’s statements as true we note that his argument is unnecessary respondent concedes that petitioner was never reimbursed for any of his claimed expenses ii petitioner’s employee_business_expense deductions sec_162 permits as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1 a income_tax regs personal living or family_expenses are not deductible except as otherwise expressly permitted sec_262 a petitioner bears the burden_of_proof see rule a in support of his claimed employee_business_expense deduction of dollar_figure petitioner offers detailed records and receipts of his monthly expenses and testified in part to explain those records and receipts vehicle expenses petitioner’s dollar_figure deduction includes almost all the expenses related to maintaining and running a car including everything from gas to petitioner’s driver’s license petitioner concedes that he cannot deduct commuting expenses on his tax_return petitioner stated that he and 2petitioner makes no argument that the burden_of_proof has shifted to respondent pursuant to sec_7491 and we would not sustain such an argument among other things as discussed infra petitioner has introduced no credible_evidence that he is entitled to the deductions here in issue see sec_7491 his wife had only one car and that they drove big_number miles petitioner stated that his a verage daily roundtrip commute wa sec_30 miles and that he commuted miles petitioner also stated that he drove big_number business miles that is percent of the total miles petitioner and his wife drove were his noncommuting business miles thus in petitioner contends that he drove to and from work only times and that he and his wife drove in addition only big_number personal miles or less than miles a day petitioner has failed to substantiate his vehicle expenses under sec_274 see sec_280f defining any passenger_automobile as ‘listed property’ any deduction related to which requires substantiation under sec_274 on brief petitioner states that he frequently attended training meetings lunch meetings and scheduled work at other locations and that he presented evidence in the form of daily written logs receipts notes and testimony during trial petitioner quotes the flush language in sec_274 which lists the four elements of the expense that the taxpayer must substantiate and evidently he believes that his records and receipts run the gamut of those requirements 3in pertinent part sec_274 provides that no deduction shall be allowed with respect to any listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the continued they do not specifically petitioner offers no evidence of the time and place of the travel or the business_purpose of the expense see sec_274 see also rule b s tatements in briefs do not constitute evidence petitioner’s records may detail his vehicle expenses but they offer no evidence regarding his business use of his car petitioner has failed to satisfy his burden_of_proof we deny petitioner’s dollar_figure deduction for vehicle expenses parking fees tolls and transportation_expenses petitioner’s dollar_figure deduction includes only the cost of monthly bus passes in support of the deduction petitioner alleges that he took public transportation to work yet petitioner concedes that he cannot deduct commuting expenses see eg 681_f2d_1157 9th cir holding that ordinary commuting expenses are nondeductible personal expenditures affg tcmemo_1981_407 there is no deduction analogous to the exclusion in sec_132 for the qualified_transportation_fringe benefit we deny petitioner’s dollar_figure deduction for parking fees tolls and transportation_expenses continued facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift travel_expenses while away_from_home_overnight petitioner’s dollar_figure deduction according to his records and receipts includes various expenses from three alleged business trips petitioner however has failed to substantiate those expenses under sec_274 see sec_274 specifically petitioner offers no evidence of the time and place of the travel or the business_purpose of the expense see sec_274 petitioner’s records may detail the amounts of his expenses but they do not explain when where or why he traveled petitioner has failed to satisfy his burden_of_proof we deny petitioner’s dollar_figure deduction for travel_expenses while away_from_home_overnight other business_expenses petitioner’s dollar_figure deduction includes expenses for grooming clothing and dry cleaning petitioner deducted additional expenses pursuant to sec_280a for his home_office including the cost of one-quarter of his rent half his electric bill and his phone and internet bill on brief petitioner concedes he is not entitled to deduct the cost of his phone service see sec_262 although petitioner deducted many other expenses he does not explain how any of those other expenses related to his business of being an employee of the bankruptcy court moreover he cites no authority to support those items we take petitioner’s omission as his concession 4for example petitioner deducted the cost of postage office supplies personal checks his health club membership and continued see 121_tc_308 if an argument is not pursued on brief we may conclude that it has been abandoned a grooming clothing and dry cleaning expenses haircuts are nondeductible personal expenses even when required as a condition_of_employment boltinghouse v commissioner tcmemo_2007_324 petitioner is not entitled to deduct any expense relating to his appearance see id for the cost of clothing to be deductible as an ordinary and necessary business_expense the clothing must be required or essential in the taxpayer’s employment the clothing cannot be suitable for general or personal wear and the clothing cannot be so worn e g deihl v commissioner tcmemo_2005_ on brief petitioner states that his shirts work slacks and soft-soled work shoes were all specific to court needs and not suitable for general wear petitioner misunderstands the cases he cites to support his deduction for work_clothes for example petitioner cites 74_tc_1266 in hynes v commissioner supra pincite we denied a television newsman any deduction for the cost of his work_clothes stating the fact that the petitioner chose not to wear his business clothes when he was away from the station does not mean that such clothes were not suitable for his private and personal wear indeed most people continued business_gifts at trial petitioner conceded that no work duty required him to pay for a health club membership do not wear their business clothes at home petitioner fails to distinguish himself from the taxpayer in hynes because he fails to offer any evidence to show that his work_clothes are not suitable for general wear by him and by men in general indeed other than receipts petitioner offers no evidence at all related to his claimed expenses for work_clothes because he offers no evidence that the expenses he seeks to deduct were related to clothing required or essential to his employment and unsuitable for general wear petitioner has failed to satisfy his burden_of_proof petitioner’s clothing expenses thus are nondeductible personal expenses under sec_262 as are his expenses for dry cleaning see boltinghouse v commissioner supra b home_office expenses in pertinent part sec_280a provides the following sec_280a disallowance of certain expenses in connection with business use of home a general_rule --except as otherwise provided in this section in the case of a taxpayer who is an individual no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence 5on brief petitioner states that the cuffs of his shirts have severe ink stains and thus his shirts are not suitable for general wear first statements in briefs do not constitute evidence rule b second even if petitioner wore his work_clothes only when at work those clothes are nonetheless of a type that people ordinarily wear and for that reason are suitable for general wear boltinghouse v commissioner tcmemo_2007_324 c exceptions for certain business use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer in the case of an employee the preceding sentence shall apply only if the exclusive use referred to in the preceding sentence is for the convenience of his employer for purposes of subparagraph a the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business we deny petitioner any deduction under sec_280a for his home_office first petitioner offers no evidence that his home_office was for the convenience of his employer alleging on brief only that he had the implied consent of his employer to use a home_office for secondary duties second petitioner concedes that his home_office was in his bedroom petitioner thus cannot satisfy the requirement that his home_office be exclusively used as his principal_place_of_business third petitioner concedes that the bankruptcy court was his principal_place_of_business each of those reasons is sufficient to deny petitioner any deduction under sec_280a c conclusion for the reasons stated we deny petitioner’s dollar_figure deduction for other business_expenses meal and entertainment_expenses petitioner’s dollar_figure deduction includes his expenses at various restaurants and one-third of various grocery bills petitioner deducted one-third of each grocery bill because each day he had three meals and one at the court petitioner also deducted various entertainment_expenses including movie tickets for himself and his wife petitioner cites three cases to support his deduction for meal expenses he cites no cases and makes no argument to support his deduction for entertainment_expenses we take that as his concession that he is not entitled to any deduction for entertainment_expenses see mendes v commissioner supra pincite if an argument is not pursued on brief we may conclude that it has been abandoned first petitioner cites 21_tc_170 for the proposition that the presumptive nondeductibility of personal expenses may be overcome only by clear and detailed evidence that the expenditure in question was different from or in excess of that which would have been made for the taxpayer’s personal purposes petitioner argues those differences here include preparation quality and quantity of meals prepared for the specific purpose of lunch contrary to that statement however petitioner offers no evidence that he spent any more than he would have spent had he eaten all his meals at home indeed petitioner offers no evidence that his lunches at work differed in any way from his lunches at home we therefore accord petitioner’s statement on brief no weight see rule b second petitioner cites 841_f2d_809 8th cir to support his deductions for lunch expenses using the formula of of food cost--a fair fraction based on actual items purchased in christey the court_of_appeals for the eighth circuit held that state highway patrol officers were entitled to deduct as ordinary and necessary business_expenses under sec_162 of the internal_revenue_code expenses_incurred for restaurant meals while on duty id pincite fn ref omitted christey however is distinguishable the court_of_appeals focused on the specific instructions concerning meal breaks while on duty that the officers had to follow id pincite the restrictions here and their cumulative effect are substantial the troopers must eat at certain times and places ie a public restaurant the troopers remain on duty throughout their meals they may not bring a meal from home or return home to eat their meal as part of their job the troopers are required during their meal break to be available to the public not only to respond to emergencies but to provide any information the public may seek thus they are frequently interrupted during meals and are subject_to being called away from a meal for an emergency whether they have eaten what they have paid for or not id pincite fn refs omitted the court_of_appeals found that as a result the regulation governing meal breaks while on duty effectively requires the troopers ‘to spend amounts different from or in excess of amounts they would have spent for their own personal purposes ’ id pincite ndollar_figure quoting sutter v commissioner supra pincite as we stated supra petitioner offers no evidence that his lunches at work differed in cost or in_kind from his lunches at home christey is inapposite third petitioner cites 758_f2d_211 7th cir affg 80_tc_1073 for the proposition that meals are deductible under sec_162 when they are ordinary and necessary business_expenses provided the expense is substantiated with adequate_records see sec_274 even if they are not within the express permission of any other provision petitioner argues that he provided adequate_records in the form of daily logs receipts and testimony that substantiate the validity of his meal expenses while at work if by validity petitioner means cost then we might agree but petitioner must substantiate more than the cost and he has failed to do so see sec_274 moreover petitioner has failed to distinguish moss in which the court_of_appeals for the seventh circuit denied the taxpayer any deduction for meal expenses under sec_162 the taxpayer sought to deduct his meal expenses because he and his partners met daily to eat lunch at a cafe to discuss the work of their law firm see moss v commissioner supra pincite the court_of_appeals stated that even if it was necessary for moss’s firm to meet daily to coordinate the work of the firm and even if lunch was the most convenient time it does not follow that the expense of the lunch was a necessary business_expense id pincite indeed to allow a deduction for all business-related meals would confer a windfall on people who can arrange their work schedules so they do some of their work at lunch id pincite we find moss directly on point its facts are analogous and its reasoning is persuasive we reach the same result here daily meals are an inherently_personal expense and a taxpayer bears a heavy burden in proving they are routinely deductible moss v commissioner t c pincite a lthough taxpayers may find it necessary to eat meals away from their personal residences because of the exigencies of their businesses this circumstance alone will not ordinarily provide a basis for the deduction of the cost of these meals 608_f2d_1269 9th cir affg on this issue 67_tc_426 and affg cox v united_states aftr 2d ustc par d nev petitioner has failed to satisfy his burden_of_proof we deny petitioner’s dollar_figure deduction for meal and entertainment_expenses b petitioner offers no evidence for comparable to that he offered for at trial petitioner acknowledged that he had not had enough time to prepare the case and that he hoped for extra time we interpreted that as a motion to continue and respondent objected petitioner acknowledged that he could have asked the court to try the case at a later date but said that because respondent’s counsel had objected to certain exhibits that he had wanted to include in the stipulation of facts petitioner had decided to proceed with trial rather than pursue any of the other options available we then denied the motion to continue and granted respondent’s motion to consolidate the two cases at trial we warned petitioner i caution you there is not any evidence that you made any of the expenditures_for there is no evidence that any specific expenditure was made we asked is there anything further you want the court to consider he replied i believe i have presented my case sir on brief petitioner states i was unemployed for months of the tax_year i spent one entire year trying to resolve the issues re tax_year all my attempts to resolve have proven futile i have no desire to prolong this examination of my tax filing and do not wish to repeat the prior year’s attempts at resolution we take petitioner’s statements at trial and on brief as a concession that in he was not entitled to an employee_business_expense deduction of dollar_figure we so find iii conclusion petitioners ask us to consider their economic hardship we are not a court of equity however see 50_tc_567 n ot only is the tax_court not a court of equity but petitioners in effect are asking us to legislate changes in the statute as enacted by congress affd 414_f2d_265 10th cir we sustain the deficiencies of dollar_figure and dollar_figure that respondent determined for and decisions will be entered for respondent
